Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-167166 on Form S-1 of our report dated March 7, 2012, relating to the financial statements of ETFS White Metals Basket Trust (the Trust), appearing in the Annual Report on Form 10-K of the Trust for the year ended December 31, 2011, and to the reference to us under the heading "Experts" in the Prospectus, which is part of such Registration Statement. /s/ DELOITTE & TOUCHE LLP New York, New York March 23, 2012
